Appellant was convicted under a charge of pandering, and given forty-five years in the penitentiary.
The record is before us without a statement of facts or bill of exceptions. In this condition of the record there is nothing presented we can review or discuss.
The Assistant Attorney General calls our attention to the fact that *Page 129 
the judgment should be reformed so as to comply with the indeterminate sentence law. That law provides the punishment shall not be less than five years. Here the conviction was for forty-five years. The sentence was pronounced for an indeterminate period of from two to forty-five years. The court will correctly enter up the judgment and reform the sentence to comply with the statute, fixing the punishment for pandering in accordance with the indeterminate sentence law. The judgment, therefore, will be reformed to this extent, and affirmed.
Affirmed.